DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s RCE submission filed on 8/5/2021 and claim/remark submitted on 5/26/2021 have been entered. 

Response to Amendment
The amendment filed on 5/26/2021 cancelled claim 2, 18. Claim 3 was previously cancelled.  No new claim is added. Claims 1, 4, 19, 20 have been amended.  Therefore, claims 1, 4-17, and 19-20 are pending and addressed below.                

Applicant’s amendments and arguments made to claim 1, 19, 20, filed on 5/26/2021 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws Alice 101 rejections under 35U.S.C.101.  


Response to Arguments
Applicant's amendment and arguments that the claim rejection under 35 U.S.C. 101 have been fully considered and they are persuasive.

Claims 1, 4-17, 19-20 are eligible under 35 USC 101.  After reviewing the Applicant’s disclosure as well as the claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention integrates the judicial exception into a practical application. Applicant’s Specification [0010, 0091] note that the claimed information processing apparatus controls an output of additional information related to a product purchased by a user, a speech processor that executes speech recognition to recognize the user on a basis of collected utterance information, and the output controller causes the additional information to be output on a basis of the user being recognized by the speech processor.  As such, the claims go far beyond mental processes and methods of organizing human activity or performed in the human mind and are directed to computer-technology problems and solutions. 

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a 

Secondly, Applicant’s amendment made to claim 1, 19, 20 and arguments with respect to the rejection(s) of the claims in the Remark dated 5/26/2021 have been fully considered but are not persuasive and moot in view of the ground(s) of rejection necessitated by amendments.  

Applicant' arguments addressed to the newly amended portion in claim 1, 19, 20, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims 1, 19 and 20 have been addressed in the rejection above.  It is noted that Osotio reference is now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to Osotio’s teaching to support the rejection moots Applicant's argument with respect to Claim 1, 19, and 20. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.



Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claim 4-17, dependent from independent claim 1, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1, 4-17, 19-20 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 4-9, 12-17, and 19-20are rejected under 35 U.S.C. 103 as being unpatentable over Zabaneh (US 2016/0180391), in view of Osotio et al. (US 2016/0104200).


As per claim 1, 19, 20, Zabaneh discloses an information processing apparatus, a method, and a program, comprising: 
an output controller that controls an output of additional information related to a product purchased by a user ([0039, The system may allow the user to purchase products in the store from the user device.  The user may choose to locate the item and/or have it shipped to him at a later time.  In some embodiments, the 

However, Zabaneh does not explicitly disclose,  
a speech processor that executes speech recognition to recognize the user on a basis of collected utterance information; and 
the output controller causes the additional information to be output on a basis of the user being recognized by the speech processor.
Osotio teaches ([0022, The user device 104 is configured to run a plurality of apps 106, such as one or more email apps, social networking apps, global positioning system (GPS) apps, calendar apps, weather apps, etc. Interaction between the user 102 and the various apps 106 operating on the device 104 generate “signals” associated with the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zabaneh’s method by including speech recognition to recognize the user, as disclosed by Osotio.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.

As per claim 4, Zabaneh further discloses, further comprising:



As per claim 5, Zabaneh further discloses, further comprising:
wherein the output controller estimates the anticipated user on a basis of purchase history information about the product ([0071, the system may recommend and/or select certain articles of clothing based on the clothing purchase and/or browsing history of 
the user and/or an account of someone in the user's social network.  In some 
embodiments, the system may take into account other statistics such as demographic, location, date, time, proximity to a physical store, and/or the like.  For example, the system may recommend female clothing to a female, summer clothing in the summer, 


As per claim 6, Zabaneh further discloses, further comprising:
wherein the output controller controls an output of the additional information on a basis of purchase history information about the product ([0071, the system may recommend and/or select certain articles of clothing based on the clothing purchase and/or browsing history of the user and/or an account of someone in the user's social network, 0076, For example, the user may indicate that the article of clothing bought was a gift for someone in their social network.  The indication may be made by using an actuatable element provided by a graphical user interface on a user device.  In some embodiments, the system may automatically determine which user, account, and/or avatar the purchase is related to by the avatar selection made by the user]).


As per claim 7, Zabaneh further discloses, further comprising:
wherein the output controller causes the additional information corresponding to a combination of the products possessed by the user to be output on a basis of the purchase history information about the products ([0075, In some examples, the system may recommend an online store and/or a brick and mortar store for purchasing the item.  In some embodiments, the system may recommend a brick and mortar store for 
system may determine the location of a user through a combination of location 
and/or mapping software applications and associated hardware on a user device 
such as one of the client devices 104, 0076, For example, the user may indicate that the article of clothing bought was a gift for someone in their social network.  The indication may be made by using an actuatable element provided by a graphical user interface on a user device.  In some embodiments, the system may automatically determine which user, account, and/or avatar the purchase is related to by the avatar selection made by the user]).

As per claim 8, Zabaneh further discloses, further comprising:
wherein the output controller estimates a state of the product on a basis of the purchase history information or the delivery information about the product, and causes the additional information to be output according to the state of the product ([0033, Information such as, purchase history, browsing history, return history, surveys completed by the user, 0037, For example, the user may want to purchase an article of clothing that the user had its avatar wear.  The system may recommend an online merchant for purchasing the product, and/or a brick and mortar store.  In some embodiments, the system may determine a location related to the user and recommend a brick and mortar store based on the determined location, 0075, In some examples, the system may recommend an online store and/or a brick and mortar store for purchasing the item.  In some embodiments, the system may recommend a brick and 

As per claim 9, Zabaneh further discloses, further comprising:
wherein the output controller controls an output priority of the additional information on a basis of a purchase count of the product (Fig. 7, item 724A, 724B, [0113, In some embodiments, interface 700 may have indicators 724A and 724B which indicates whether the user already owns a product.  In some embodiments, indicators 724A and 724B may also indicate whether someone had purchased the item as a gift for the user.  In this manner the user may prevent purchasing duplicates of the item.  In some embodiments, the indication whether someone owns an item or has been gifted an item may only appear after confirming checkout.  The warning may interrupt a checkout and/or purchase of an item]).

As per claim 12, Zabaneh further discloses, further comprising:
wherein the output controller controls an output of the additional information on a basis of context information ([0071, the system may recommend and/or select certain 
articles of clothing based on the clothing purchase and/or browsing history of 
the user and/or an account of someone in the user's social network.  In some 
embodiments, the system may take into account other statistics such as 
demographic, location, date, time, proximity to a physical store, and/or the 
like.  For example, the system may recommend female clothing to a female, 

from a department/merchant store nearby, and/or the like.  The system may 
determine this information by collecting data from a user, either entered by 
the user, and/or based on user actions.  Some of the information may come from 
third party data miners.  In some embodiments, some of this information may be 
determined using locating services and/or applications on a user device (e.g. 
GPS and mapping applications)]).

As per claim 13, Zabaneh further discloses, further comprising:
wherein the output controller controls an output of the additional information on a basis of purchase origin information when the product has been purchased ([0112, In some embodiments, interface 700 may have actuatable elements 722A and 
722B which allows the user to browse who owns a particular product, 0071, the system may recommend and/or select certain articles of clothing based on the clothing purchase and/or browsing history of the user and/or an account of someone in the user's social network.  In some embodiments, the system may take into account other statistics such as demographic, location, date, time, proximity to a physical store, and/or the like.  For example, the system may recommend female clothing to a female, 
summer clothing in the summer, beachwear for someone near a beach, clothing 
from a department/merchant store nearby, and/or the like, 0076, For example, the user may indicate that the article of clothing bought was a gift for someone in their social 

As per claim 14, Zabaneh further discloses, further comprising:
wherein the additional information includes at least any of utilization information, advertising information, or campaign information related to the product ([0033, Information such as, purchase history, browsing history, return history, surveys completed by the user, demographic information, residence, income, socio-economic status, price range of most purchases, social network, birth days, wedding days, 
anniversaries and/or the like, 0037, The system may recommend an online merchant for purchasing the product, and/or a brick and mortar store.  In some embodiments, the system may determine a location related to the user and recommend a brick and mortar 
store based on the determined location]).

As per claim 15, Zabaneh further discloses, further comprising:
wherein the output controller causes the additional information to be output on a basis of a request for information by the user being recognized ([0037, For example, the user may want to purchase an article of clothing that the user had its avatar wear.  The system may recommend an online merchant for purchasing the product, and/or a brick and mortar store.  In some embodiments, the system may determine a location related 

As per claim 16, Zabaneh further discloses, further comprising:
an outputter that outputs the additional information on a basis of control by the output controller ([0029, For example, the system may track how a user uses their 
avatar and recommend merchandise based on the user activity.  In some examples, 
the system may also use the attributes of the avatar when providing 
recommendations, 0032, the system may recommend a sizing based on attributes 
of the clothing in relation to the attribute of the avatar.  For example, the 
system may recommend 30 inch pants for an avatar with a 30 inch waist, 0033, Information such as, purchase history, browsing history, return history, surveys completed by the user, demographic information, residence, income, socio-economic status, price range of most purchases, social network, birth days, wedding days, 
anniversaries and/or the like.  In some embodiments, the system may work with 
third part systems, such as credit card companies, merchants, and the like for 



As per claim 17, Zabaneh further discloses, further comprising:
a sensor that collects sensor information related to the user or the product ([0022, For example, the user may enter in information about their physical appearance, size, height, weight, hair color, skin pigmentation, and or the like.  The user may enter in the information in data fields as part of a questionnaire displayed on graphical user interface (GUI).  For example, the user may enter in 5 feet and 8 inches as their height.  In some 
embodiments, user may submit the information by uploading one or more files to the system.  The files be CAD files that may be created by three dimensional (3-D) scanners, body metric scanners, scales, photos, x-ray images, magnetic resonant imager (MRI), computerize cosmography (CT) scanner, and/or the like, 0054,   For example, a user may have clothing with sensors that can conduct body scans to 
determine a user's height, weight, body make up, and other measurements.  This 
information may be transmitted through a network connection to the system 
described herein and/or relayed through a user device]).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zabaneh (US 2016/0180391), in view of Osotio et al. (US 2016/0104200), further in view of Chen (US 2015/0149316).


As per claim 10, Zabaneh further discloses; however, Zabaneh and Osotio do not explicitly disclose further comprising: 

Chen teaches ([0025, For example, assuming that the cumulative total quantity of the product A tracked in the field 220 has not reached the volume threshold value T1, the message can indicate that the initial unit price currently applies for the product A, 0028, When the time counter 214 has reached the end of the time period of sale preset for the product A, the seller's computer device 102 in step 412 can send a confirmation message to the terminal devices 104 of all purchasing parties so as to notify the final price of the product A. For example, assume that the cumulative total quantity of the product A has not reached the volume threshold value T1 at the end of the preset time period of sale, the final price of the product A is equal to the initial unit price]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zabaneh’s and Osotio’s method by including real time product status in ad campaign, as disclosed by Chen.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.


As per claim 11, Zabaneh further discloses; however, Zabaneh and Osotio do not explicitly disclose further comprising: further comprising:

Chen teaches (Fig. 2, item, item 220, 222, 224, [0021, when the cumulative total quantity of the product A currently ordered by all purchasing parties since the beginning of the online sale of the product A reaches the volume threshold value T1, the selling price of the product A can be decreased to the discounted unit price P1; when the cumulative total quantity of the product A currently ordered by all purchasing parties since the beginning of the online sale of the product A reaches the volume threshold value T2 higher than T1, the selling price of the product A can be further decreased to the discounted unit price P2 lower than P1.  It is understood that the selling party may set more or less discounted prices and volume thresholds as desired, 0025, In case the cumulative total quantity of the product A tracked in the field 220 has reached the volume threshold value T1, then the message can indicate that the discounted unit price P1 currently applies for the product A. Assuming that he cumulative total quantity of the product A tracked in the field 220 has reached the higher volume threshold value T2, then the message can indicate that the discounted unit price P2 currently applies for the product A, 0026,  For example, when the cumulative total quantity tracked in the field 220 reaches the volume threshold value T1 or T2, the seller's computer device 102 can automatically send a message to the purchaser's terminal devices 104 to notify that the selling price of the product A has decreased to the discounted unit price P1 or P2]).
                      
.


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bayse et al. (US 2016/0379638, utterance),
Sumiyoshi et al. (US 2017/0301349 Speech Recognition System),
Bushey et al. (US 2006/0115070),
Engelke et al. (US  2017/0206808), and
Ben-David et al. (US 2011/0313762).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681